 
 
I 
111th CONGRESS
1st Session
H. R. 1648 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2009 
Mr. McCotter introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on the Budget, Rules, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Congressional Budget and Impoundment Control Act of 1974 to require that concurrent resolutions on the budget limit the growth of Federal spending to the mean of annual percentage growth of wages and gross domestic product (GDP) in the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Fiscal Integrity Through Transparency and Technology (FITT) Act of 2009. 
IConstraining the Growth of the Federal Government 
101.Constraining growth 
(a)Constraining growthTitle III of the Congressional Budget Act of 1974 is amended by adding at the end the following new section:  
 
316.Constraining the Growth of the Federal Government 
(a)Point of orderIt shall not be in order in the House of Representatives or the Senate to consider any concurrent resolution on the budget for any fiscal year if the percentage increase for the projected total outlays for such fiscal year compared to the projected total outlays for the preceding fiscal year set forth in the most recently agreed to concurrent resolution on the budget exceeds the allowable growth percentage. 
(b)Allowable growth percentageAs used in subsection (a), the term allowable growth percentage for the applicable fiscal year refers to the mean of the annual percentage growth of mean earnings of full-time, year-round workers; compensation of employees; and gross domestic product (GDP) for the United States for the most recent calendar year for which such data may be obtained from the U.S. Census Bureau and the Bureau of Economic Analysis (BEA) of the Department of Commerce compared to the immediately preceding calendar year before the concurrent resolution on the budget for the applicable fiscal year is reported by the Committee on the Budget of the House of Representatives or Senate, as the case may be. 
(c)Super majority required for waiverSubsection (a) may be waived or suspended in the House of Representatives or the Senate by a two-thirds vote of its Members voting, a quorum being present. . 
(b)Conforming AmendmentThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Act of 1974 is amended by adding after the item relating to section 315 the following new item: 
 
 
Sec. 316. Constraining the Growth of the Federal Government.. 
IIEfficiency and Responsibility from the Federal Government 
201.Annual reports by Federal departments and agencies to Government Accountability Office 
(a)Report requirementEach Federal department and agency annually shall submit to the Comptroller General a report on the total operating costs of the department or agency for the year covered by the report, with a separate statement containing details on waste, fraud, and abuse during such year. 
(b)Audit by GAOEach year the Comptroller General shall randomly select 10 percent of the reports submitted under subsection (a) and audit the reports. 
(c)Intelligence report requirementEach intelligence department and agency of the Federal Government, and each intelligence-related division within a department or agency, shall submit to the Select Committee on Intelligence of the House of Representatives the total operating costs of the agency, department, or division for the year covered by the report, with a separate statement containing details on waste, fraud, and abuse during such year. 
(d)First reportsThe first reports under this section shall be submitted not later than one year after the date of the enactment of this Act. 
202.Annual report by Comptroller General 
(a)Annual GAO report on reports of Federal departments and agenciesThe Comptroller General shall submit to Congress an annual report on the results of the reports submitted under section 201(a). 
(b)First reportThe first report under this section shall be submitted not later than 18 months after the date of the enactment of this Act. 
203.Plan for reduction of operational costs of Federal departments and agencies 
(a)Plan requirementNot later than one year after the date of the enactment of this Act, each Federal department or agency shall design a plan to reduce its operational costs from $.36 of every $1.00 appropriated to the department or agency to $.15 of every $1.00 (or reduce their operational costs by 41.67 percent) appropriated to the department or agency through the use of new technologies and standard management practices. 
(b)Implementation of planNot later than 10 years after the date of the enactment of this Act, each Federal department or agency shall implement the plan for the department or agency developed under subsection (a). 
(c)Annual progress reportsEach Federal department or agency shall submit to Congress a report each year detailing the progress of the department or agency in implementing the plan for the department or agency developed under subsection (a). 
204.Informing taxpayers 
(a)Statement To appear on tax returnsThe Secretary of the Treasury shall include, on each form for making the return of tax imposed under chapter 1 of the Internal Revenue Code of 1986, a statement of the aggregate dollar amount of waste, fraud, and abuse by all Federal departments and agencies for the most recent year for which the Secretary has received information under subsection (b). 
(b)Determination of aggregate waste, fraud, and abuse by Comptroller GeneralThe Comptroller General shall annually report to the Secretary of the Treasury the aggregate dollar amount of waste, fraud, and abuse by all Federal departments and agencies as determined by the Comptroller General on the basis of the reports submitted by Federal departments and agencies under section 201. 
 
